Detailed Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment received on 4/22/2021 has been entered, considered, and an action on the merits follows.
Examiner’s Note: This application, previously examined by Examiner Battula, has been transferred to Examiner Kresse on 2/9/2021. “When an examiner is assigned to act on an application which has received one or more actions by some other examiner, full faith and credit should be given to the search and action of the previous examiner unless there is a clear error in the previous action or knowledge of other prior art. In general the second examiner should not take an entirely new approach to the application or attempt to reorient the point of view of the previous examiner, or make a new search in the mere hope of finding something”. (See MPEP 704.01).
Response to Arguments
Previous objection to the drawings have been withdrawn due to the amended drawings.
Previous rejection of claims 1-12 under 35 USC 112(b) have been withdrawn due to the arguments and amended claims. However, the amended claims present a new 112(b) rejection. See below for more detail.
Applicant’s arguments, see pg 8, with respect to the rejection of claim 1 under 35 USC 103 as being unpatentable over Abney (US 7,762,114) in view of Rolls Royce (DE102015109433 
However, upon further consideration, a new grounds of rejections are made under 35 USC 103: Abney in view of Wehmeier (US 2,942,337) and Kirchner (DE 102006001064 B4) in view of Abney and Wehmeier. See 35 USC 103 rejections below for more detail.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 11 and 12
Claim 11 recites “shear banding is formed…in response to a deflection of at least one of the plurality of rollers”. However, claim 1 previously recites “shear banding is formed…in response to the deflection of the travelling end”. The applicant’s disclosure describes an embodiment where “shear banding is formed…in response to the deflection of the travelling end” (¶4, Lines 8-10). The applicant’s disclosure then describes another embodiment where “shear banding is formed…in response to the deflection of the roller” (¶4, Lines 12-13). But, the applicant’s disclosure does not provide support where both of these embodiments are combined.
The specification does recite “the foregoing features and elements may be combined in various combinations without exclusivity…These features and elements as well as the operation thereof will become more apparent in light of the following description and the accompanying drawings” (¶9). However, the specification does not go on to describe how both embodiments operate together and the drawings do not show either of the embodiments acting alone or together. Therefore, the statement recited in ¶9 is not enough to provide adequate support of how these two embodiments combine together (Note, the claims as originally filed on 3/23/2018, did not present these embodiments as combined).
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 11 and 12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 11, Lines 1-3 recite “shear banding is formed…in response to a deflection of at least one of the plurality of rollers”. However, Claim 1, Line 16 previously recites ‘shear banding is formed…in response to the deflection of the travelling end’. It is unclear if claim 11’s shear banding is the same as claim 1 or if claim 11 is introducing a second amount of shear banding. For examination purposes, the examiner will interpret this limitation as “the shear banding is further formed”.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 2, 9-11 are rejected under 35 U.S.C. 103 as being unpatentable over Kirchner et al (hereinafter “Kirchner”) (DE 102006001064 B4) in view of Abney et al (hereinafter “Abney”) (US 7,762,114) and Wehmeier et al (hereinafter “Wehmeier”) (US 2,942,337).
Regarding Claim 1, Kirchner discloses a system for backward flow forming (Fig 5) comprising: a material (4), a mandrel (5) configured to rotate about an axis (Line 327); a plurality of rollers (6) disposed radially outward of the mandrel (5) configured to exert force on the material (4) and form a work piece (1) from the material at a plastic deformation zone (8), wherein the work piece flows from the plastic deformation zone (8) between the plurality of rollers (6) and the mandrel (5) toward a distal end of the mandrel (Fig 5) (right side of mandrel); and a catcher (15), coaxial to the mandrel (5), and removably coupled to the work piece (1) at a traveling end of the work piece (1), wherein the catcher (15) is configured to travel with the traveling end of the work piece (Line 240), wherein the catcher (15) exerts a tension in the work piece (Line 240).

    PNG
    media_image1.png
    422
    629
    media_image1.png
    Greyscale


While Kirchner discloses a mandrel (5), Kirchner does not disclose a mandrel having a headstock at a proximate end of the mandrel (Note, Mod Fig 5 shows a mandrel but does not show how it is supported on the left side).
However, in the same field of endeavor, Abney teaches a similar mandrel (26) (Fig 1A) comprising a headstock (56) at a proximate end of the mandrel for the purpose of supporting the mandrel (Col 4, Lines 2-4).
Therefore, it would have been obvious to one of ordinary skill in the art, prior to the effective filing date of the instant invention, to modify the mandrel of Kirchner, to further include a headstock, as taught by Abney, in order to support the mandrel (Abney: Col 4, Lines 2-4).

However, in the same field of endeavor, Wehmeier teaches of a similar forming apparatus (Fig 1) comprising a catcher (9) and forming tool (4) for forming a work piece (1) where the catcher (9) and forming tool (4) are designed to oscillate (vibrate) for the purpose of reducing necessary shaping forces (Col 3, Lines 8-10) (Note the citation describes imparting a vibration to the drawing tools. The examiner is interpreting the vibration to cause deflection of the travelling end by oscillating the catcher and is interpreting the drawing tools to consist of all tools involved such as the catcher and forming tool).
Therefore, it would have been obvious to one of ordinary skill in the art, prior to the effective filing date of the instant invention, to modify the catcher and rollers of Kirchner to oscillate (vibrate), as taught by Wehmeier, in order to deflect the travelling end of the work piece and reduce necessary shaping forces (Wehmeier: Col 3, Lines 8-10).
The combination of Kirchner and Wehmeier further teach shear banding is formed within the material (Kirchner: 4) at the plastic deformation zone (Kirchner: 8) in response to the deflection of the traveling end (Note: the examiner is interpreting shear banding as the formation of strain developing during deformation of ductile materials. Because the oscillation created by vibration of tools is deformation, shear banding is formed).
Regarding Claim 2, Kirchner further discloses the traveling end further comprises a coupling feature (Fig 5 shows the coupling feature as the part being held by the catcher 15).
Regarding Claim 9, Kirchner further discloses the catcher (15) comprises a clamp (15) (Fig 5).
Regarding Claim 10, Kirchner further discloses the mandrel (5) comprises a complex geometry having steps (Fig 5 shows the mandrel having two diameters which is a step portion).
Regarding Claim 11, as best understood, the combination further teaches the shear banding is further formed within the material at the plastic deformation zone (Kirchner: 8) in response to a deflection of the rollers (Kirchner: 6) (Wehmeier: Col 3, Lines 8-10) (Note, as stated above, Wehmeier teaches vibration to the drawing tools which the examiner is interpreting as the rollers and the catcher. Therefore the vibration created causes a deflection of the rollers).
Claims 1 and 3 are rejected under 35 U.S.C. 103 as being unpatentable over Abney in view of Wehmeier.
Regarding Claim 1, Abney discloses a system for backward flow forming (Fig 1A) comprising: a material (40), a mandrel (26) having a headstock (56) at a proximate end of the mandrel (left side of mandrel), the mandrel (26) configured to rotate about an axis (Col 4, Lines 4-5); a plurality of rollers (48) (Col 4, Lines 7-11 recites multiple rollers) disposed radially outward of the mandrel (26) configured to exert force on the material (40) and form a work piece (50) from the material at a plastic deformation zone (Mod 

    PNG
    media_image2.png
    399
    732
    media_image2.png
    Greyscale

Abney does not disclose a catcher, coaxial to the mandrel, and removably coupled to the work piece at a traveling end of the work piece, wherein the catcher is configured to travel with the traveling end of the work piece, wherein the catcher exerts a tension in the work piece.
However, in the same field of endeavor, Wehmeier teaches of a similar forming apparatus (Fig 1) comprising a work piece (1) flowing through a forming tool (4) and having a catcher (9) coaxial with the work piece where the catcher supports and pulls (applies tension) the work piece for the purpose of narrowing the work piece to a desired extent (Col 2, Lines 66-71).  
Therefore, it would have been obvious to one of ordinary skill in the art, prior to the effective filing date of the instant invention, to modify the apparatus of Abney to further include a catcher, as taught by Wehmeier, to pull (apply tension) and support 
Further, Abney does not disclose the catcher is configured to deflect the travelling end of the work piece with respect to the axis of the mandrel by oscillating with respect to the axis of the mandrel.
However, in the same field of endeavor, Wehmeier further teaches the catcher (9) and forming tool (4) are designed to oscillate (vibrate) for the purpose of reducing necessary shaping forces (Col 3, Lines 8-10) (Note the citation describes imparting a vibration to the drawing tools. The examiner is interpreting the vibration to cause deflection of the travelling end by oscillating the catcher and is interpreting the drawing tools to consist of all tools involved such as the catcher and forming tool).
Therefore, it would have been obvious to one of ordinary skill in the art, prior to the effective filing date of the instant invention, to further modify the apparatus of Abney, and have oscillation (vibration) applied to the catcher, as taught by Wehmeier, in order to deflect the travelling end of the work piece and reduce necessary shaping forces (Wehmeier: Col 3, Lines 8-10).
The combination of Abney and Wehmeier further teach shear banding is formed within the material (Abney: 40) at the plastic deformation zone (Abney: Mod Fig 1A above) in response to the deflection of the traveling end (Note: the examiner is interpreting shear banding as the formation of strain developing during deformation of ductile materials. Because the oscillation created by vibration of tools is deformation, shear banding is formed).
Regarding Claim 3, Abney further discloses the plurality of rollers (48) are configured to travel from the distal end of the mandrel (26) toward the headstock (56) (Fig 1A shows roller feeding direction).
Allowable Subject Matter
Claim 7 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. The following is a statement of reasons for the indication of allowable subject matter:
While Kirchner in view of Abney and Wehmeier and Abney in view of Wehmeier each teach of oscillating and deflecting a travelling end of the work piece, the prior art does not teach defecting the travelling end of the work piece 5° to 15° with respect to the axis of the mandrel.
Claim 12 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims. The following is a statement of reasons for the indication of allowable subject matter:
While Kirchner in view of Abney and Wehmeier and Abney in view of Kirchner each teach of oscillating and deflecting the rollers, the prior art does not teach defecting the rollers 5° to 15° with respect to the axis of the mandrel.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW KRESSE whose telephone number is (571)272-4580.  The examiner can normally be reached on Monday - Friday 7:30-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Adam Eiseman can be reached on (571) 270-3818.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MATTHEW KRESSE/Examiner, Art Unit 3725                                                                                                                                                                                                        
/DEBRA M SULLIVAN/Primary Examiner, Art Unit 3725